COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Arsenio Cantu v. Elbar Investments, Inc. and Tax Ease Funding, L.P.

Appellate case number:    01-15-00476-CV

Trial court case number: 2012-15926

Trial court:              127th District Court of Harris County

        The record in this appeal was originally due on June 29, 2015. The clerk’s record was
filed on July 6, 2015, but the reporter’s record has not been filed. On the same day, the Clerk of
this Court notified appellant that the court reporter responsible for preparing the record in this
appeal had informed the Court that appellant had not (1) requested a reporter’s record or (2) paid,
or made arrangements to pay, for the reporter’s record. See TEX. R. APP. P. 35.3(b). The Clerk
further notified appellant that unless he provided written evidence that he has paid, or made
arrangements to pay, for the reporter’s record, or provided proof that he is entitled to proceed
without payment of costs by August 5, 2015, the Court might consider the appeal without a
reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant failed to respond to the notice.
       Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellant’s brief is ORDERED to be filed within 30
days of the date of this order. See TEX. R. APP. P. 38.6(a).


       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: December 10, 20134